No question is raised, nor could be effectively, on this appeal from the denial of the defendant's motion to set aside the verdict, as to the defendant's negligence in one or more of the acts charged against him in the complaint.
The appeal is argued upon the sole ground that the decedent's negligence materially contributed to the accident resulting in her death.
The point is a close one. Our examination of the evidence has satisfied us that we cannot hold, as matter of law, that the trial court was in error in its conclusion that the plaintiff's decedent did not by her own negligence materially contribute to the accident which resulted in her death.
The trial court saw and heard the witnesses and was in a better position to weigh the evidence, find the facts and draw the conclusion than we are upon a mere study of the printed evidence.
   There is no error.